Citation Nr: 0737629	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from February 1979 to February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota.  In that 
rating decision, the M&ROC denied entitlement to service 
connection for the cause of the veteran's death, and the 
appellant's disagreement with that decision led to this 
appeal.  During the course of the appeal, the appellant moved 
to Texas and testified at a hearing held there in April 2005.  
The record indicates that the appellant now resides in South 
Dakota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claim for service connection for the cause of 
the veteran's death is a claim for Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1310.  
After the appeal was transferred to the Board, the Board, in 
May 2007, requested an expert medical opinion pertaining to 
the appellant's claim.  After receipt of the medical opinion, 
the Board provided the appellant a copy of the opinion and an 
opportunity to submit additional argument or evidence, but 
she did not respond.  

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), which was decided in July 2007, the United States 
Court of Appeals for Veterans Claims (Court) expanded the VA 
notice requirements for a DIC claim.  The Court held that 
when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her lifetime 
and held that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 
Vet. App. at 352-53.  

A review of the claims file shows that VA has not provided 
the appellant and her service representative with section 
5103(a) notice that meets the requirements outlined by the 
Court in Hupp.  In an August 2003 letter to the appellant, 
the M&ROC generally explained what the evidence must show to 
establish eligibility for DIC.  The letter does not, however, 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Such notice must be 
provided to the appellant.  

The Board notes that additional notice is required pursuant 
to the decision of the Court in of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the effective date of an award.  In the present appeal, the 
appellant has not been provided with notice of the type of 
evidence necessary to establish an effective date associated 
with the claim for service connection for the cause of the 
veteran's death.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant that an effective date for the award of 
benefits will be assigned if service connection for the cause 
of the veteran's death is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a letter 
that complies with the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the conditions for which the veteran 
was service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the conditions not 
yet service connected.  Provide the 
appellant with notice of what information 
and evidence she should provide and what 
evidence VA will obtain.  Include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Request the appellant to submit any 
evidence in her possession that pertains 
to her claim and has not been submitted 
previously.  

2.  After the completion of any action 
deemed appropriate in addition to that 
requested above, readjudicate the claim 
for service connection for the cause of 
the veteran's death.  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case that 
addresses all evidence added to the 
record since the September 2005 
supplemental statement of the case.  
Provide the appellant and her 
representative an opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



